Citation Nr: 1505076	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling prior to April 5, 2011, and as 20 percent disabling thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, confirmed and continued the 10 percent evaluation in effect for degenerative disc disease of the lumbar spine.  By rating decision dated in April 2011, the RO increased the evaluation in effect for degenerative disc disease of the lumbar spine to 20 percent effective April 5, 2011.

In September 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Additionally, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO in June 2011.  Transcripts of both hearings are of record.

The Board previously remanded this case in August 2011, and then denied the claim in a January 2014 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a Joint Motion for Remand, which set aside the January 2014 Board decision, and remanded the matter for further adjudication consistent with the Joint Motion.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary for a new VA examination to evaluate the current severity of the Veteran's lumbar spine disability.  The Veteran was last afforded a VA spine examination in April 2011.  In an October 2014 statement, the Veteran stated that "my back pain has increased."  As there may have been a change in the Veteran's lumbar spine disability, a new examination is necessary.  
 
Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Finally, with respect to the issues of increased ratings for peripheral neuropathy of the right and left lower extremities, those claims were denied in a May 2014 rating decision.  In October 2014, the Veteran filed a timely notice of disagreement with those denials.  Accordingly, the Board will remand those issues to the RO for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide completed release forms for all medical providers who have recently treated his lumbar spine disability.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  Updated VA treatment records should also be obtained.  If any requested records     are not available, the Veteran should be notified of such.

2.  Then, schedule the Veteran for a VA spine examination to address the current nature and severity of his lumbar spine disability.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported to include range of motion studies (specifying at what degree in motion pain begins) and indicating the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of disc disease that have required bed rest prescribed by a physician and treatment by a physician).

Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

a.  Express an opinion concerning whether there would be additional functional impairment on repeated use  or during flare-ups, and if so, provide degree of additional range of motion loss, if possible.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.
b. The examiner should also provide an opinion on the impact of the Veteran's lumbar spine disability on his ability to obtain or maintain gainful employment. 

3.  If the lumbar spine claim remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond before the case is returned to the Board.  

4.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on the issues of increased ratings     for peripheral neuropathy of the right and left lower extremities (if he so desires) by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





